PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: Titanium Metals Corporation John A. St. Wrba 5430 LBJ Freeway, Suite 1700 Vice President and Treasurer Dallas, Texas 75240 (972) 233-1700 TIMET REPORTS THIRD QUARTER 2008 RESULTS DALLAS, TEXAS November 4, 2008 . . Titanium Metals Corporation (“TIMET” or the “Company”) (NYSE: TIE) reported net income attributable to common stockholders of $40.2 million, or $0.22 per diluted share, for the quarter ended September 30, 2008, compared to $52.3 million, or $0.29 per diluted share, for the quarter ended September 30, The
